Citation Nr: 1541679	
Decision Date: 09/28/15    Archive Date: 10/05/15

DOCKET NO.  09-34 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a back disability, including degenerative disc and joint disease of the lumbar spine and herniated lumbar disc, status post two laminectomies (also claimed as leg numbness and foot drop).

2.  Entitlement to an initial evaluation higher than 10 percent for residuals of a right ankle injury.

3.  Entitlement to an initial rating higher than 70 percent for depression, not otherwise specified (NOS), and anxiety, NOS, prior to February 20, 2014.

4.  Entitlement to an effective date earlier than June 16, 2011, for the grant of a total rating based upon individual unemployability due to service connected disabilities (TDIU).

5.  Entitlement to a TDIU prior to June 16, 2011.



REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from October 1974 to October 1978.

This case comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  A December 2007 rating decision granted service connection for residuals of a right ankle injury that was assigned an initial 10 percent rating from July 27, 2007, and denied service connection for a back disability.  The Veteran perfected an appeal of the assigned disability evaluation and denial of his service connection claim.

An October 2011 rating decision granted service connection for depression, NOS, and anxiety, NOS, that was assigned an initial 70 percent rating, effective June 20, 2011.

A January 2015 rating decision granted a TDIU, effective from June 16, 2011 to February 20, 2014, and a 100 percent rating for service-connected psychiatric disability from February 20, 2014.

The Veteran was scheduled for a hearing before a Veterans Law Judge (Board hearing) in February 2011.  He did not appear and did not request that the hearing be rescheduled.  In January 2015, the Veteran, through his agent, waived his right to a Board hearing.  The Board finds that all due process requirements were met regarding the Veteran's hearing request.  38 C.F.R. §§ 20.700, 702 (2015). 

Entitlement to TDIU prior to June 16, 2011 is an element of all claims for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to a TDIU is raised where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of employability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); see Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009) (holding that an inferred claim for a TDIU is raised as part of an increased rating claim only when the Roberson requirements are met).  

In this case, the Veteran has submitted evidence of right ankle disability and is presumed to be seeking the maximum rating for his ankle disability.  AB v. Brown, 6 Vet. App. 35 (1993).  As discussed below, VA has received evidence of unemployability during the pendency of his appeal.  As such, entitlement to a TDIU is also on appeal as part of the increased rating claim. 

The issues increased initial ratings for right ankle and psychiatric disabilities, an earlier effective date for the grant of a TDIU, and entitlement to a TDIU prior to June 16, 2011, addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

A back disability, including degenerative disc and joint disease of the lumbar spine and herniated lumbar disc, status post two laminectomies, was incurred during active military service.






CONCLUSION OF LAW

The criteria for service connection for a back disability, including degenerative disc and joint disease of the lumbar spine and herniated lumbar disc, status post two laminectomies, have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

When a veteran seeks benefits and the evidence is in relative equipoise, the Veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The benefit of the doubt rule is a unique standard of proof, and "the nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding such benefits."  Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) (citing Gilbert, 1 Vet. App. at 54).

Contentions

The Veteran contends that he was injured while performing routine helicopter maintenance in service.  See Veteran's July 2007 and February 2011 statements.  He fell about fifteen feet onto concrete and injured his back and right ankle.  One person witnessed the accident and came to his aid.  The Veteran requested that the incident not be reported as he feared losing his flight status and flight pay.  He ultimately could not hide his injuries and sought medical attention, that included ankle surgery that required casting.  The Veteran thought the inactivity would help his back heal but it did not.  He notes that he also experienced back pain and strain due to regular service activities including that, as an aviation rescue man, he often jumped from the helicopter, and was snatched from the water on "the horse collar" that strained his back.

The Veteran continued to experience back pain but did not report it when he was examined for separation.  His pain worsened and, in 1992, he developed foot drop and leg numbness.  Tests showed he had three herniated and bulging discs for which he underwent back surgery.  His surgeon advised that further surgery might be needed.  The Veteran continued to have back pain and, in 2008, underwent additional back surgery to repair herniated and bulging discs.  He was unable to sit, stand, or walk for very long, and was unable to work.  Thus, he believes that service connection is warranted for his back disability.

Legal Criteria

A veteran is entitled to compensation for disability resulting from personal injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b). 

Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d); but see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (to the effect that the theory of continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a)). 

To establish service connection, evidence must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Certain chronic diseases, including arthritis, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from active service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015). 

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence."). 

When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the appellant's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Facts

The record shows current diagnoses of degenerative disc and joint disease of the lumbar spine and herniated lumbar disc, status post two laminectomies.  See November 2007 and July 2009 VA examination reports, respectively. 

The remaining questions are whether there was a disease or injury in service and whether there is a link between the current disabilities and the in-service disease or injury.

Service treatment records indicate that, on a Report of Medical History completed in October 1974, when the Veteran was examined for enlistment, an examiner noted a history of repeated ankle and wrist fractures.  Hematuria following trauma with no recurrence was also noted.  On examination at that time, the Veteran's spine was normal and he was found qualified for active service.

Clinical records reflect that, on September 13, 1977, the Veteran was seen with complaints of a sore back for three days.  He had a sharp pain in his right lower back with walking, described as "like [an] ice pick in [the] back".  A history of frequent back strains since high school usually lasting a day was noted.  On examination, severe right sacro iliac strain was reported.  A September 19, 1977 clinical entry shows that the Veteran had limitation of spine motion with spasm.

When seen on September 23, 1977, the Veteran's back was improved but he still had pain and restricted motion for which daily whirlpool use was advised.  The Veteran continued to use the whirlpool.  When seen on October 3, 1977, for follow up, his back was improved with much better range of motion.  

The Veteran did not report having back pain and a back abnormality was not noted in September 1978, when he was examined for separation.

The post service medical evidence includes a September 1992 treatment record from B.B., M.D., indicating that the Veteran was seen five months post-operative.  His left thigh was still numb and he had twinges of back pain with an inability to sit or stand for too long, and back stiffness.  The physician reported that the Veteran still had degeneration of the L3-4 and L4-5 discs, which may someday require surgery.  He also had residual weakness of the left leg, and a sensory change in the left lower extremity, which will probably be permanent.

In November 2007, a VA examiner noted the Veteran's history of a fall from a helicopter, treatment in September 1977, and back surgery for a herniated disc in 1992.  The examiner diagnosed the Veteran with post laminectomy syndrome due to degenerative joint and disc disease of the lumbar spine.

The examiner opined that the Veteran's post laminectomy syndrome lumbar spine was less likely as not (less than 50/50 probability) caused by or a result of low back pain in service.  The examiner's rationale was that the Veteran was seen twice in 1977 for back pain.  He had a history of back strains in high school noted in his service treatment records.  The fall from the helicopter was not documented in the service treatment records.  The separation examination was negative for complaints of back pain.

In a January 2008 statement, M.W., the Veteran's service comrade, said that he witnessed the Veteran fall from the engine service platform of a helicopter.  It was obvious that the Veteran was severely hurt, injured his back and ankle, and had many scrapes and bruises.

The Veteran's sister, in her January 2008 statement, said that he did not have his disabilities prior to entering service, and left service with problems that severely limited him.  

Private treatment records from R.M.A., M.D., a neurosurgeon, dated from February to September 2008, show that, on March 19, 2008, the physician advised the Veteran that the etiology of his back pain was most likely multifaceted.

In an April 2008 statement, Dr. R.M.A. reported that he first evaluated the Veteran in March 2008 for chronic low back pain that radiated to his right lower extremity and left thigh.  He was diagnosed with large L4/5 disc herniation and lumbar stenosis, per a magnetic resonance image (MRI) of the lumbar spine.  The Veteran was status post laminectomy and discectomy L5/S1 in 1992.  He was suffering from low back pain since 1977 after falling from the top of a helicopter while on active duty.  The Veteran underwent right L4/5 hemilaminectomy and discectomy on March 27, 2008.  He was seen on April 9, 2008 for his first post-operative visit and continued to have low back pain.  Dr. R.M.A. stated that the Veteran's "trauma...experienced in 1977 has contributed to his current condition and chronic low back pain."

In July 2009, the Veteran was re-examined by the November 2007 VA examiner.  The diagnosis was herniated lumbar disc, status post two laminectomies.  The examiner opined that the Veteran's back disability was less likely as not (50/50 probability) permanently aggravated by active service.  

The examiner reiterated that the Veteran's service treatment records showed that he complained of back pain in September 1977 and gave a history of frequent back strains since high school.  His service comrade said that he witnessed the Veteran fall from a helicopter service platform.  According to the examiner, the Veteran only complained of back pain once, and did not claim it when examined for separation in 1978.  He had back surgery in 1992, 15 years after his alleged injury in service.  The medical record in 1992 was silent as to how long the Veteran had his back pain, and how he sustained it.  He had many injuries, such as bilateral ankle, wrist, nose, and hematuria due to trauma, prior to entering service.  The examiner stated that the trauma before service must have been severe (such) that he had (a) kidney contusion that caused hematuria.

The examiner commented that she would expect a sign or symptom of a herniated disc within a year of the injury if the fall, indeed, caused the herniated disc, but there was no documentation of such in the service treatment records.  The Veteran did not complain of back pain on his separation examination.  Thus, it was less likely that his back condition was aggravated while in service.

In an August 14, 2010 statement, C.R.J., D.O., the Veteran's internist, noted that the Veteran was seen in July 2010 with complaints of low back pain.  Dr. C.R.J. reviewed medical records and observed that the Veteran had a history of chronic low back pain radiating to his right lower extremity and left thigh and an injury that initially occurred in 1977 while on active duty.  The Veteran sustained a large L4-5 disc herniation with subsequent lumbar stenosis.  He required a laminectomy and discectomy at that level in 1992 followed by a right L4-5 hemilaminectomy and discectomy in 2008.  

Dr. C.R.J. opined that the Veteran's present condition was initiated at the time of his original injuries in 1977 while on active duty.  The injuries required multiple surgeries but, over the last ten years, the Veteran suffered incapacitating, chronic pain and was totally and permanently disabled since 2003.

In February 2012, D.I.G., M.D., an orthopedic surgeon, examined the Veteran and reviewed his medical records.  The clinical impression included failed back surgical syndrome.  Dr. D.I.G. opined that the Veteran injured his back in service in the fall from the helicopter that since required two back surgeries and rendered him permanently disabled.  

In a May 2012 Addendum, Dr. D.I.G. noted that, while there was discussion of the Veteran's complaints of lower back pain prior to entering service, any problems that may have occurred during that time appeared to be acute and transitory.  Notably, there was an absence of any medical records revealing that the Veteran required treatment for his spinal impairment prior to entering service.  Further, the Veteran's October 1974 enlistment examination was negative for spinal impairment.  

The Veteran injured his back and ankle in a fall from an engine service platform, witnessed by his comrade M.W.  The Veteran ultimately sought medical treatment in September 1977.  Dr. D.I.G. opined that the Veteran's current spinal impairment, at least as likely, began in active service.  The Veteran continues to suffer from residual spinal impairment since his time in active service.

Dr. D.I.G. commented that, if VA determined that the Veteran's impairment began prior to his time in service due to service treatment records noting a history of back strains since high school, it was at least as likely as not that his condition worsened beyond the natural progression of the disease due to his time in service.  The Veteran's enlistment examination was negative for spinal impairment.  Thus, if the condition existed prior to service, it was not severe in nature.  While in service, the Veteran's spinal impairment caused him to seek treatment for his condition, indicating it was aggravated.  Given the severity of the Veteran's accident, it was reasonable to assume worsening occurred.  The statement from the Veteran's sister was consistent with this conclusion.  According to Dr. D.I.G., it was at least as likely as not that the Veteran's spinal impairment was worsened beyond its natural progression during his active service.



Analysis

A veteran is presumed in sound condition except for defects noted when examined and accepted for service.  Clear and unmistakable evidence that the disability existed prior to service and was not aggravated by service will rebut the presumption of soundness.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304 (2015); VAOPGCPREC 3-2003.  When examined for enlistment in October 1974, a spinal abnormality was not noted and the Veteran was found qualified for active service.  He is entitled to the presumption of soundness in this case.  

Thus, the only remaining question is whether there is a link between the Veteran's current back disabilities and an in-service injury.

Based on the evidence of record including the credible statements provided by the Veteran and his service comrade, the Veteran spent a good part of his military career working around helicopters, and sustained a back injury in a fall.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  His back injury in service is conceded.

A medical opinion based solely on the absence of documentation in the record is inadequate and a medical opinion is inadequate if it does not take into account the Veteran's reports of symptoms and history (even if recorded in the course of the examination).  Dalton v. Peake, 21 Vet. App. 23 (2007).

The evidence in favor of the Veteran's claim includes service treatment records; his statements; post service private medical records; and, the statements of Drs. R.M.A., C.R.J., and D.I.G., that are the most probative evidence of record.  Dr. R.M.A. acknowledged that the etiology of the Veteran's back pain was multifaceted, but stated that the trauma in 1977 contributed to his condition and chronic low back pain.  Dr. C.R.J. opined that the Veteran's present condition was initiated at the time of his original injury in 1977 while on active duty and that injury required multiple surgeries.  

Dr. D.I.G. opined that the Veteran injured his back in the fall in service.  The physician also concluded that the Veteran's pre-service pain was unrelated to his current problem, noting that the Veteran successfully functioned for four years of active duty without a problem.  

The evidence against the Veteran's claim consists of the VA examiner's November 2007 and July 2009 opinions.  The VA examiner did not provide a probative opinion as the VA examiner seemed to require confirmatory evidence in the service treatment records, that is contrary to court precedent.  See Dalton, supra.  

In view of the service treatment records showing treatment for back pain, the Veteran's credible statements, and the opinions of Drs. R.M.A., C.R.J., and D.I.G., the Board finds that the probative evidence of record is at least in equipoise as to the question of service connection and that a back disability as likely as not had its onset during his period of active service.  Under such circumstances, with the resolution of all reasonable doubt in the Veteran's favor, the Board concludes that service connection for a back disability is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, supra.


ORDER

Service connection for a back disability, including degenerative disc and joint disease of the lumbar spine and herniated lumbar disc, status post two laminectomies, is granted.


REMAND

The Veteran's agent submitted pertinent private medical records, including those from Johnson Internal Medicine, dated from May 2008 to September 2011, and from Dr. M.E.H., D.P.M., dated from December 2008 to February 2011, and records from the VA medical center (VAMC) in West Palm Beach, dated from February to September 2011.  In February 2014, the Veteran underwent a VA examination for his ankle.  This evidence was added to the record after the August 2009 statement of the case and before certification to the Board in January 2010.  The RO did not issue a supplemental statement of the case as required by 38 C.F.R. § 19.31, 19.37 (2015).  

During the February 2014 VA examination, the examiner did not have access to the Veteran's claims file for review.  The Veteran reported right ankle pain that burned, and had ankle swelling with prolonged standing and walking.  He had flare ups of ankle pain.  The examiner noted functional loss/impairment with weakened movement, pain on movement, and localized tenderness.  The examiner did not, however, indicate whether there was additional functional limitation in terms of the degree of additional limitation due to weakened movement, ankle pain, and tenderness.  The examination report does not meet the requirements imposed by Mitchell v. Shinseki, 25 Vet. App. 32 (2011) (where pain is noted on range of motion testing, the examiner was required to specify whether there was additional functional loss due to pain).

A TDIU is an element of all claims for an increased rating where the Roberson elements are present.  Rice v. Shinseki, 22 Vet. App. at 447.  A TDIU is granted where a veteran's service-connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16 (2015).  The record in this case raises the issue of entitlement to TDIU prior to June 16, 2011.

In the case of a claim for TDIU, the duty to assist requires that VA obtain an examination that includes an opinion as to what effect the appellant's service-connected disabilities have on his ability to work.  Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  Given the Board's decision herein, the AOJ must have the opportunity to evaluate the Veteran's lumbar spine disability.  There is no explicit opinion as to whether the Veteran's service-connected disabilities would be sufficient to preclude gainful employment.

The Veteran does not currently meet the percentage requirements for a TDIU, prior to June 16, 2011, but VA policy is to grant that benefit in all cases where service connected disabilities prevent a veteran from engaging in gainful employment consistent with his or her education and occupational experience.  38 C.F.R. §§ 4.16(a), (b) (2015).  The Board cannot grant TDIU in the first instance where a veteran fails to meet the percentage requirements, but must first insure that the claim is referred to VA's Director of Compensation and Pension (C&P) for initial consideration.  Bowling v. Principi, 15 Vet. App. 1 (2001).

In June 2011, when he submitted his formal claim for a TDIU, the Veteran provided the addresses for his treating physicians, Drs. M.H. and R.J. (apparently Dr. C.R.J.).  VA has an obligation to obtain the private treatment records.  VA has an obligation to obtain these records.  38 U.S.C.A. § 5103A(b)-(c) (West 2014).

Recent medical records regarding the Veteran's treatment at the VAMC in West Palm Beach, dated since September 2011, should be obtained.

The October 2011 rating decision granted service connection for a psychiatric disability, that was assigned an initial 70 percent rating.  In December 2011, the Veteran submitted a timely notice of disagreement (NOD) with the assigned rating.  The January 2015 rating decision granted a TDIU, effective from June 16, 2011.  In May 2015, the Veteran submitted a NOD with the assigned effective date for the grant of the TDIU.  The Board is required to remand these matters for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1. Issue a statement of the case regarding the matters of entitlement to an initial rating higher than 70 percent for depression, NOD, and anxiety, NOS, prior to February 20, 2014, and an effective date earlier than June 16, 2011 for the grant of a TDIU.  If, and only if, the appellant timely perfects an appeal, should these claims be returned to the Board.

2. Request that the Veteran complete authorization for VA to obtain all medical records regarding his treatment by Dr. M.E.H., D.P.M., 7556 Lake Worth Road, Suite 104, Lake Worth, FL 33467, and Dr. C.R.J., 1601 Clint Moore Road, Suite 155, Boca Raton, FL 33487 and any other non-VA treatment records that are not already of record.

3. Obtain all medical records regarding the Veteran's treatment for service-connected disabilities at the VAMC in West Palm since September 2011, and from any additional VA medical facility identified by him.

4.  If any requested records cannot be obtained, the appellant must be notified of the attempts made and of what additional actions will be taken with regard to his claim.

5. Ask the February 2014 VA ankle/orthopedic examiner to review the claims file and provide an opinion as to whether there is any additional functional limitation of the right ankle in terms of the degree of additional limitation due to weakened movement, pain, and localized tenderness.

a. The examiner is advised that the Veteran is competent to report limitation of motion during flare-ups.

b. If deemed necessary, or if the February 2014 examiner is unavailable, the Veteran should be scheduled for a VA clinical examination and thereafter an opinion should be proffered.  If the examiner is unable to answer this inquiry, reasons for this inability should be provided.

c. The examiner should report whether there is additional limitation of right ankle motion due to weakened movement, excess fatigability, incoordination, flare-ups, or pain. 

d. The examiner should report the additional functional limitation in degrees of additional limitation due to weakened movement, excess fatigability, incoordination, flare-ups, or pain.

e. If the examiner is unable to answer these questions, reasons for this inability should be provided.

6. The Veteran should also be afforded an examination to assess whether the Veteran's service-connected disabilities (lumbar spine disability, depression NOS and anxiety NOS, residuals of a right ankle injury, tinnitus, and bilateral hearing loss) would prevent him from obtaining or retaining gainful employment (earnings above the poverty level for a single individual) consistent with his education and occupational experience.

a. The examiner should note review of the claims folder and provide reasons for the opinion.  If the Veteran is found able to engage in gainful employment not withstanding his service-connected disabilities, the opinion provider should cite examples of the types of employment the Veteran would be able to perform.

b. If the examiner is not able to answer these questions without resort to speculation, the reasons for this inability should be provided, and what, if any, additional evidence would be necessary before an opinion could be rendered. 

7. If the Veteran still does not meet the percentage requirements for a TDIU, prior to June 16, 2011, refer the claim to VA's Director of C&P for adjudication in accordance with 38 C.F.R. § 4.16(b).

8. If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case (including consideration of the TDIU issue prior to June 16, 2011, if that benefit has been denied). Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


